DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ericsson (R2-168713 as submitted by the applicant with IDS dated 08/06/2020).
Regarding claims 1, 13 and 20, Ericsson teaches a data transmitting apparatus, comprising: a processor configured to, in a radio resource control (RRC) state other than an RRC_connected state, based on a threshold of available data amount configured by a network device via broadcast (“allowable size of the small data” in section 3.3), determine to maintain in the RRC state other than the RRC connected state and transmit data when available data amount is less than or equal to the threshold, and determine to transmit data after entering an RRC connected state when available data amount is greater than the threshold (“whether data transfer is by leaving the “state” or data transfer can occur within the state”” in section 1, “remain in RRC_INACTIVE (which would be a typical action for small data) .
Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. In response to pages 5-10, applicant argues that the prior art does not teach eNB broadcasting data threshold.  Ericsson teaches “eNB assigning the grant size for the small data transmission” (section 3.5.1) allowing the UE to determine to maintain RRC inactive state and send data and request (“Transmit data together with initial RRC message for transition to connected” in section 1, see also “RRC Connection resume request” and “Data-tx” in step 3 in Figure 1) or determining to enter RRC connected state and send data (“c) Transmit data in “new state”” section 1, see also any data transmission after RRC resume in section 3.3).  The examiner also notes the transmitters in the claims are recited in an alternate form performing two kinds of transmissions (transmitting data before the connection or transmitting data after the connection).  Therefore, any transmitter performing one of the two kinds of transmissions would teach the limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CLEMENCE S HAN/Primary Examiner, Art Unit 2414